DETAILED ACTION
Allowable Subject Matter
1.    Claims 15-30 are allowed.
2.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 15 and 22, which include,
A relative phase-sensitive optical coherence tomography apparatus comprising: (i) an imaging system for acquiring first and second images of an optical characteristic of a region of a sample in three spatial dimensions, each said image comprising phase and amplitude information over a range of wavelengths and each being acquired in a single exposure of a two-dimensional sensor array, said second image being acquired a predetermined time period after said first image; and (ii) a processor for: (a) registering said first image to said second image to determine a spatially resolved shift caused by motion or distortion of said sample in any spatial dimension; and (b) determining from said spatially resolved shift at least a component of the displacement of said sample associated with said motion or distortion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 9/7/2022 have all been considered and made of record (note the attached copy of form PTO – 1449).
Conclusion
4.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/9/2022